Order entered March 27, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00899-CR

                           ERICA RANE BOWLING, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-82504-2017

                                         ORDER
       Based on the Court’s opinion of this date, we GRANT the December 20, 2018 motion of

Maria Tu for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Maria Tu as counsel of record for appellant. We DIRECT the Clerk of the

Court to send a copy of this order and all future correspondence to Erica Rane Bowling, TDCJ

No. 02217463, Hilltop Unit, 1500 State School Road, Gatesville, Texas, 76598-2996.

                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE